UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 19-7216


ROBERT L. MITCHELL, a/k/a Robert Lee Mitchell, a/k/a Robert Mitchell,

                     Plaintiff - Appellant,

              v.

MAGISTRATE JUDGE MILLER; BARBARA MORGAN; JUDGE COSTA
PLEICONES,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Cameron McGowan Currie, Senior District Judge. (4:19-cv-01668-CMC)


Submitted: October 15, 2019                                     Decided: October 18, 2019


Before GREGORY, Chief Judge, and THACKER and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert L. Mitchell appeals the district court’s order adopting the recommendation

of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012) civil action. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Mitchell v. Miller, No. 4:19-cv-01668-CMC (D.S.C. Aug 7,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2